DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig Cupid on March 24, 2021.
The application has been amended as follows: 
17.  The computer readable storage medium of claim 15, wherein the one or more factors comprises upstream bandwidth allocation of [[the]] a subset of the PONs.

Drawings
The rejections to the drawings are withdrawn in light of the replacement drawings.  

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the amendments and 
See the arguments in the paragraph spanning pages 7-8, and the first full paragraph on page 8.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2008/0232804 (Absillis) a system in which plural PONs share a common OLT and common control.  In particular, FIG. 2 teaches a network with plural fiber optical network portions 34A, 34B between the OLT 30 and the ONTs 32, and teaches that traffic can be divided between the network portions and is not constrained by a particular method for determining which path is used.  

    PNG
    media_image1.png
    803
    490
    media_image1.png
    Greyscale


… the downstream traffic is divided or apportioned between the two paths (or links) in accordance with a suitable apportioning method.  … The determination can be made on a per-packet basis, based upon the contents of the packet, a per-message (i.e., a sequence of packets) basis, or any other suitable basis.
The fiber optic network portions 34A and 34B of Absillis both connect to all of the ONTs 32 (e.g., see FIG. 2) providing two paths to each ONT.  
Absillis at FIG. 3 teaches a processor 54 and a memory 56 coupled with the processor.  The memory stores executable instructions that, when executed by the processor, cause the processor to effectuate operations.  See, for example, [0022]:
[0022]: … processor system operating under control of such software elements and thus performing or causing to be performed the functions described in further detail below. 

US 2011/0318009 (Shiba).teaches that it was known to operate PONs using dynamic bandwidth allocation.  For example, FIG. 1 illustrating a PON in which reports R are sent and received between ONUs 2-4 and the OLT 1 regarding DBA.  See Shiba at [0065]:
[0065] Specifically, each of the optical network units 2 to 4 specifies an amount of data (request value) of which the unit wants to perform upstream transmission to the optical line terminal 1, in a report R (a control frame used by the optical network unit 2 to make a bandwidth request: also referred to as a "request") in 2-byte units. Based on the report R, the optical line terminal 1 performs predetermined bandwidth allocation and specifies a transmission permitted length and a transmission start time which are the allocation results, in a grant G (a control frame used by the optical line terminal 1 to provide transmission permission) in 2-byte units. 
Shiba at FIG. 3A illustrates a DBA report which includes two bandwidth requests R1 and R2.  See also, for example, [0076]: 
[0076]  As shown in FIG. 3A, in the report R of the optical network units 2 to 4, there are two types (in the present embodiment "Number of queue sets") of amounts of data (request values R1 and R2) for which a bandwidth request is made in one report R, and each is represented by a numerical value in 16-ns units.
Regarding the request being for provisioning a service for a location, the report is from a particular ONU at a particular location (e.g., see FIG. 1) and is for provisioning a service to the ONU (see the discussion above).   Also, as seen in FIG. 3A of Shiba, the report R includes both a destination and source address which identifies the ONU.  
US 5,920,410 (Smith) at FIG. 2, for example, teaches interleaved PONs 13, 14 in which all of the optical fiber portions 13, 14 do not connect to every destination device.  

    PNG
    media_image2.png
    732
    561
    media_image2.png
    Greyscale

On the contrary, some destination devices are connected only to network 13, some are connected only to network 14, and some are connected to both networks 13 and 14.  Smith teaches that devices served by two different networks can use one as a standby path for protection in the event of a failure, or the two networks can be used to divide the traffic.  See, for example, col. 5, lines 25-28: 
… there is no distinction between main and standby fibres, so that customers opting for resilience could choose to operate using a main and standby approach, or could split their traffic between the two connections.  
Furthermore, although FIG. 2 illustrates only two PONs, Smith at col. 2, lines 57-58 teaches that more than two networks can be used (“network including at least two independent subnetworks”).  
Smith at col. 1, lines 38-47 discusses the different network needs of businesses and residential users:
 The most common optical network is the simplex single star, with point-to-point fibre for each transmit and receive path, from the exchange head end (HE) to the customer network terminating equipment (NTE). This network design involves high fibre count cables, and unique electro-optic provision at HE and NTE for each customer. The resulting inherent cost can only be justified for large business users, who generally also require the security of diverse routing, which increases the cost still further.

US 2015/0055955 (Kim) at FIG. 5 teaches link utilization information including assigned bandwidth, guaranteed bandwidth (broken down into fixed and assured bandwidth), additional bandwidth, and other information for the link.

    PNG
    media_image3.png
    430
    530
    media_image3.png
    Greyscale

Kim at [0071].    
US 2013/0291034 (Basile) teaches that destination devices can be at difference distances from the source device(s).  See FIGS. 15-17 which shows a portion of a network covering a neighborhood in which houses are at different distances from the source.  This illustrates the general concept that, in the real world, networks are not uniform and some elements of a network will be farther away than others.  
Basille also teaches to display a geographical map showing communication network components and other information (e.g., alarms, network components, terminal network elements):
[0069] Information available with respect to Media Access Control (MAC) addresses of terminal network elements on the network can be used to link terminal network elements to the service addresses and to the common service group. The above described method can also include displaying a visual form of the geographic map with geospatial software in which the alarm or alarms, network component, and the cluster of terminal network elements are graphically shown on the visual form of the geographic map. Examples of shared network components can include a node, a fiber optic node, a passive optic splitter, a passive optic network unit, an amplifier, a tap, a cable, and the like. Still further, the method can further comprise a step of prioritizing the alarm associated with the network fault such that the network fault affecting the cluster is provided with a higher priority as shown on the geographic map than a different alarm for a network fault associated with a single terminal network element.
In other words, Basile teaches that information (including communication network components and associated information such as alarms) can be graphically displayed on a map
Regarding claim 1, the prior art of record fails to teach, in combination with other elements, an apparatus comprising … selecting a first PON of the PONs based on one or more factors, wherein the one or more factors comprises a number of PON fibers for each PON of the PONs and types of services with different traffic descriptors associated with each PON fiber of the PONs.

Regarding claim 8, the prior art of record fails to teach, in combination with other elements, a method comprising … selecting a first PON of the PONs based on one or more factors, wherein the one or more factors comprises a number of PON fibers for each PON of the PONs and types of services with different traffic descriptors associated with each PON fiber of the PONs:
Regarding claim 15, the prior art of record fails to teach, in combination with other elements, a CRSM comprising … selecting a first PON of the PONs based on one or more factors, wherein the one or more factors comprises a number of PON fibers for each PON of the PONs and types of services with different traffic descriptors associated with each PON fiber of the PONs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DARREN E WOLF/Primary Examiner, Art Unit 2636